         Case 4:19-cv-00340-WTM-CLR Document 22 Filed 06/29/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

    ANTHONY DAVID MARTIN,                   )
                                            )
                    Plaintiff,              )
                                            )
    v.                                      )           CV419-340
                                            )
    ANDREW SAUL, Acting                     )
    Commissioner of the Social Security     )
    Administration,                         )
                                            )
                    Defendant.              )

                                          ORDER

         Represented by counsel, plaintiff Anthony David Martin has filed a

complaint asking the Court to review the denial of his Disability

Insurance Benefits. Doc. 1. He also seeks leave to proceed in forma

pauperis (“IFP”). Doc. 2. After reviewing claimant’s application, it

appears that he lacks sufficient resources to pay the $400 filing fee.1 The

Court, therefore, GRANTS him leave to proceed in forma pauperis.




1
  Plaintiff’s application to proceed IFP references past employment for a spouse. Doc.
2 at 2. No current income is reflected for plaintiff’s spouse; however, his spouse is not
identified as a dependent relying on plaintiff’s support. See id. at 3. The Court
presumes that plaintiff’s spouse is not currently contributing to the finances of the
household. If this presumption is incorrect, plaintiff and counsel should supplement
the IFP application within 14 days of this Order.
    Case 4:19-cv-00340-WTM-CLR Document 22 Filed 06/29/20 Page 2 of 2




     Also before the Court is plaintiff’s motion to withdraw the filing

docketed as a motion for summary judgment. Doc. 21. Plaintiff has

advised the Court that his opening brief was incorrectly docketed as a

motion of summary judgment.       Id.   The brief has been refiled and

properly docketed, doc. 20, and plaintiff now seeks the withdrawal of the

original filing. This motion is GRANTED and the motion docketed as a

motion for summary judgment is withdrawn. Doc. 18.

     SO ORDERED, this 29th day of June, 2020.



                                    ________________________________
                                      ______
                                           ________
                                                  ________
                                                         ____
                                    CHR
                                      HRISTO
                                          TO P ER L. RAY
                                      HRISTOPHER
                                           OPH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
